Title: From George Washington to Major General Robert Howe, 25 September 1779
From: Washington, George
To: Howe, Robert


        
          Dr Sir,
          Hd Qrs [West Point] Sepr 25th 1779
        
        I wrote to you a few days since on the subject of a complaint against Col. Grayton—He has heard of the affair and applied for a court of inquiry—I have told him that you will be directed to grant him one—You will therefore be pleased to appoint a court, in your division, composed of members suited to the delicate and interesting nature of the business—You will make the Cols: request the motive of the inquiry and institute the articles to be examined into from the complaint sent you in my former letter but without bringing the complainants into view as prosecutors, as I would carefully avoid an appearance of gratifying them in an application the manner of which is so exceptionable. They must merely be produced as witnesses. You will immediately transmit the report. I am with great regard Yr Most Obedt ser.
      